Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 16 and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2002/0084650 A1 hereinafter “Campbell”).
In regard to claim 1, Campbell discloses an end connector (Fig. 1, connector 10 and collar 18 defines an end connector) for a reinforced hose (Figs. 1 and 3, connector 10 and collar 18 connects to an end of a hose 20), comprising: 
a stem (Fig. 1, connector 10 defines a stem) having a stem inner diameter (Fig. 2, passageway 28 defines a stem inner diameter of 22), a stem outer diameter (Fig. 2, diameter of 22 that contacts the inner surface of 20 defines a stem outer diameter), a stem coupler end (Fig. 1, section 26 defines a stem coupler end), a stem hose receiver end (Fig. 1, section 22 defines a hose receiver end for hose 20), and a fluid passageway defined by the stem ID (Fig. 2, passageway 28), the stem OD including a first hose gripper region (See image below, indicated first hose gripper region is at least a surface that contacts the inner surface of hose 20 and provides gripping by frictional contact with hose 20) that is located adjacent the stem coupler end (See image below, the first hose gripper region is adjacent the stem coupler end) and defines a first stem length (See image below, indicated at the first stem length), a first region that extends entirely from the first hose gripper region to the stem hose receiver end (See image below, indicated at first region which extends from the first hose gripper region to the stem hose receiver end as illustrated) and defines a second stem length (See image below, indicated at second stem length) and is free of protrusions (See image below, the second stem length is free of protrusions equivalently to the applicant’s invention such that the second stem length only has one or more grooves for sealing elements), the first region having a first surface (See image below, outer surface of the first region defines a first surface having the one or more grooves); 
one or more grooves for sealing elements formed in the first surface (Fig. 1, grooves 42 that receives seals 14); 
a ferrule (Fig. 1, collar 18 defines a ferrule) having a ferrule inner diameter (Figs. 1 and 3, inner surface of 18 that contacts the outer surface of 20 defines an inner diameter), a ferrule outer diameter (Figs. 1 and 3, outer surface of 18 defines an outer diameter), a ferrule coupler end (See image below, indicated at ferrule coupler end), and a ferrule hose receiver end (See image below, indicated at ferrule hose receiver end that receives hose 20), the ferrule attached to the stem at the ferrule coupler end (See image below, the ferrule is attached to the stem at the ferrule coupler end as shown), the ferrule ID including a second hose gripper region (See image below, indicated at second hose gripper region) that opposes the first hose gripper region (See image below, the second hose gripper region radially opposes the first hose gripper region) and defines a first ferrule length (See image below, indicated at first ferrule length), a second region that extends entirely from the second hose gripper region to the ferrule hose receiver end (See image below, indicated at second region which extends from the second hose gripper region to the ferrule hose receiver end as illustrated) and defines a second ferrule length (See image below, indicated at second ferrule length) and is free of protrusions (See image below, the second ferrule length is free of protrusions and defines a straight axial surface), the second region having a second surface (See image below, the inner surface of the second ferrule length that contacts the outer surface of 20 defines a second surface), and further wherein the second region is at least partially radially aligned with the one or more grooves formed in the first surface (See image below, the second region is at least partially radially aligned with one of the grooves as shown); and a cavity located between the stem OD and the ferrule ID that extends from the ferrule coupler end to the ferrule hose receiving end (Figs. 1 and 3, the radial space between outer diameter of 22 and inner diameter of 18 defines a cavity that receives hose 20), the cavity configured to receive an end of a reinforced hose therein (Figs. 1 and 3, hose 20 and in [0020] discloses hose 20 can be a composite hose with a core tube of nylon or similar plastic material covered with a braided layer, therefore, hose 20 can be reasonably interpreted as a reinforced hose).

    PNG
    media_image1.png
    580
    874
    media_image1.png
    Greyscale

In regard to claim 5, Campbell discloses the end connector recited in claim 1, further including a sealing element received in each of the one or more grooves for sealing (Figs. 1 and 3, seals 14 and in [0014] discloses 14 are seal members). 

Allowable Subject Matter
Claims 7-14 are allowed.
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claims 2-4 and 6-7:
In regard to claim 2, Campbell discloses the end connector of claim 1, wherein the second hose gripper region includes second hose grippers (See image above for claim 1 and Fig. 3, protrusions 50 defines second hose grippers) but does not show or suggest the first hose gripper region includes first hose grippers. It would not have been obvious to one of ordinary skill in the art to have modified Campbell to include first hose grippers at the first hose gripper region because such a modification would require hindsight reasoning and reconstruction.
In regard to claim 4, Campbell discloses the end connector recited in claim 1, but does not show or suggest the second stem length includes a hose inner liner dam, the first hose gripper region extending to the hose inner liner dam, and the second hose gripper region extending to a point radially opposite the hose inner liner dam. It would not have been obvious to one of ordinary skill in the art to have modified Campbell to include the second stem length includes a hose inner liner dam, the first hose gripper region extending to the hose inner liner dam, and the second hose gripper region extending to a point radially opposite the hose inner liner dam because such a modification would require hindsight reasoning and reconstruction.
In regard to claim 6, Campbell discloses the end connector recited in claim 1, but does not show or suggest the stem ID has a first stem ID along at least a portion of the first stem length and a second stem ID along at least a portion of the second stem length, and further wherein the second stem ID is less than the first stem ID. It would not have been obvious to one of ordinary skill in the art to have modified Campbell to include the stem ID has a first stem ID along at least a portion of the first stem length and a second stem ID along at least a portion of the second stem length, and further wherein the second stem ID is less than the first stem ID because such a modification would require hindsight reasoning and reconstruction.
In regard to claim 7, Paul (DE 19635053 A1) discloses the features of claim 7 as outlined in the rejection filed on 07/06/2022 on page 5 item 10, however, does not show or suggest the second region is at least partially radially aligned with the one or more grooves formed in the first surface as included in the current amendments. It would not have been obvious to one of ordinary skill in the art to have modified Paul alone or in combination with Campbell to include the second region is at least partially radially aligned with the one or more grooves formed in the first surface because such a modification would require hindsight reasoning and reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered with respect to claims 1-14, 16, and 18-24 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection above that includes the prior art Campbell. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.S.C./Examiner, Art Unit 3679              

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679